DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (US Pub 2015/0061157).
Regarding claim 1, Yu (fig. 17) teaches a semiconductor package, comprising:
a substrate (substrate 102, [0024]);
a first die (die 124, [0031]) on the substrate, the first die electrically coupled to the substrate;
a first molding compound (molding compound 128, [0038]) encapsulating the first die on the substrate;
a second die (die 124, [0031]) on the first molding compound, the second die electrically coupled to the substrate; and
a second molding compound (molding compound 140, [0047]) encapsulating the second die and at least one portion of the first molding compound.

    PNG
    media_image1.png
    256
    500
    media_image1.png
    Greyscale

Regarding claim 2, Yu teaches the semiconductor package of claim 1, wherein the second die overhangs the first molding compound (fig. 17).
Regarding claim 3, Yu teaches the semiconductor package of claim 1, wherein the second die is entirely on the first molding compound (fig. 17).
Regarding claim 4, Yu teaches the semiconductor package of claim 1, wherein a weld line demarcates the first molding compound (128) from the second molding compound (140, fig. 17).
Regarding claim 5, Yu teaches the semiconductor package of claim 1, wherein a material composition of the first molding compound (Phenol resin, fused silica, crystalline silica, carbon black and/or metal hydroxide, [0039]) is different than a material composition of the second molding compound (Phenol resin, fused silica, crystalline silica, carbon black and/or metal hydroxide, [0047]).
Regarding claim 6, Yu teaches the semiconductor package of claim 1, wherein:
the first molding compound (128) comprises first and second surfaces that are opposite each other and sidewall surfaces coupling the first and second surfaces of the first molding compound to each other,
the first surface of the first molding compound is above the first die,
the second surface of the first molding compound is on the substrate, and
the second molding compound contacts a portion of the first surface (fig. 17).
Regarding claim 7, Yu teaches the semiconductor package of claim 6, wherein the second molding compound (140) further covers the sidewall surfaces of the first molding compound (fig. 17).
Regarding claim 8, Yu teaches the semiconductor package of claim 1, wherein a footprint of the second die at least partially overlaps a footprint of the first die (fig. 17).
Regarding claim 9, Yu teaches the semiconductor package of claim 1, wherein the first die (124) is electrically coupled to the substrate using a first wire bond (wire bonds 130, [0042]) and the second die  is electrically coupled to the substrate using a second wire bond (wire bonds 130, [0042]).
Regarding claim 10, Yu teaches the semiconductor package of claim 9, wherein the first wire bond (130) and the second wire bond (130) are attached to pads (contact pads 108, [0042]) on opposite ends of the substrate.
Regarding claim 11, Yu teaches the semiconductor package of claim 9, wherein the first wire bond (130) is entirely within the first molding compound and the second wire bond (130) is entirely within the second molding compound (fig. 17).
Regarding claim 12, Yu teaches the semiconductor package of claim 1, wherein an area between the second die (124) and the package substrate (102) comprises the first molding compound (128), the second molding compound, or both (fig. 17).
Regarding claim 13, Yu teaches the semiconductor package of claim 1, wherein:
the first die (124) is part of a first plurality of dies (first die stack, [0056]) that is electrically coupled to the substrate,
the second die (124) is part of a second plurality of dies (second die stack, [0056]) that is electrically coupled to the substrate,
the first molding compound (128) encapsulates the first plurality of dies on the substrate, and
the second molding compound (140) encapsulates the second plurality of dies and the at least one portion of the first molding compound (fig. 17).
Regarding claim 14, Yu teaches the semiconductor package of claim 13, wherein, for one or both of the first and second plurality of dies, a thickness of a first die (die 124 of die stack 120) in contact with the substrate (102) is less than or equal to a thickness of a second die (die 124 of die stack 132) above or on the first die (die in stacks 120 and 132 may have a thickness of approximately 25 µm, [0044]).
Regarding claim 16, Yu (figs. 10-17) teaches a method, comprising:
disposing a first plurality of dies (die stack 120, [0037]) on a panel substrate (substrate 102), each of the first plurality of dies aligned with other dies of the first plurality of dies;
encapsulating the first plurality of dies on the panel substrate in a first molding compound (molding compound 128, [0039]);
disposing a second plurality of dies (die stack 132, [0041]) on the first molding compound, each of the second plurality of dies aligned with other dies of the second plurality of dies; and 
encapsulating the second plurality of dies and the first molding compound in a second molding compound (molding compound 140, [0047]).
Regarding claim 17, Yu teaches the method of claim 16, wherein the first molding compound (128) is a strip of molding material that encapsulates the first plurality of dies (fig. 17).
Regarding claim 18, Yu teaches the method of claim 16, wherein the second molding compound (140) is a strip of molding material that encapsulates the first molding compound and the second plurality of dies (fig. 17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Imoto et al (US Pub 2013/0062758).
Yu (fig. 17) teaches a thickness of the first molding compound (molding compound 128) above the first die (die 124), but does not teach the thickness is equal to or greater than 20 microns.
Imoto (figs. 2B and 3) teaches wherein a thickness (dg + dw, [0048] and [0049]) of the first molding compound (sealing member 31, [0027]) above the first die (chip 21, [0027]) is equal to or greater than 20 microns.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the molding compound 128 of Yu with sealing member 31 of Imoto in order to achieve “both prevention of contact between the bonding wires B1 and the semiconductor chip 41 and thinning of the semiconductor device 1” as taught by Imoto, [0047].
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Chang et al (US Pub 2019/0164888).
Regarding claim 19, Yu (fig. 17) teaches the first molding compound (molding compound 128), but does not teach reducing a thickness of the first molding compound using one or more polishing or grinding techniques.
	Chang (figs. 1E-1F) teaches reducing a thickness of the first molding compound (insulating material 612, [0023]) using one or more polishing or grinding techniques (CMP, grinding, [0023]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the molding compound 128 of Yu with insulating material 612 of Chang in order to “reduce the overall thickness of the subsequently formed package structure 10” as taught by Chang, [0023].
Regarding claim 20, Yu teaches wherein the thickness of the first molding compound (128) differs from a thickness of second molding compound (140, fig. 17).

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Han et al (US Pub 2013/0049221).
Regarding claim 21, Yu (fig. 17) teaches a packaged system, comprising: a semiconductor package, the semiconductor package comprising:
a substrate (substrate 102, [0024]);
a first die (die 124, [0031]) on the substrate, the first die electrically coupled to the substrate;
a first molding compound (molding compound 128, [0038]) encapsulating the first die on the substrate;
a second die (die 124, [0031]) on the first molding compound, the second die electrically coupled to the substrate; and
a second molding compound (molding compound 140, [0047]) encapsulating the second die and at least one portion of the first molding compound.
Yu teaches the semiconductor package, but does not teach a printed circuit board (PCB) and the semiconductor package coupled to the PCB via a plurality of interconnects.
Han (figs. 9 and 34) teaches a packaged system, comprising: a printed circuit board (motherboard 2110, [0074]); and a semiconductor package (function unit 2140, [0077]) coupled to the PCB via a plurality of interconnects (“terminals 5 are connected to the body 2110”, [0077]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor package of Yu with motherboard 2110 of Han in order to achieve the light, thin and compact electronic system 2100 as taught by Han, [0077].
Regarding claim 22, Yu teaches the packaged system of claim 21, wherein the second die overhangs the first molding compound (fig. 17).
Regarding claim 23, Yu teaches the packaged system of claim 21, wherein the second die is entirely on the first molding compound (fig. 17).
Regarding claim 24, Yu teaches the packaged system of claim 21, wherein a material composition of the first molding compound (Phenol resin, fused silica, crystalline silica, carbon black and/or metal hydroxide, [0039]) is different than a material composition of the second molding compound (Phenol resin, fused silica, crystalline silica, carbon black and/or metal hydroxide, [0047]).
Regarding claim 25, Yu teaches the packaged system of claim 21, wherein: 
the first die (die 124) is part of a first plurality of dies (die stack 120, [0043]) that is electrically coupled to the substrate, the second die (die 124) is part of a second plurality of dies (die stack 132, [0043]) that is electrically coupled to the substrate, the first molding compound (128) encapsulates the first plurality of dies on the substrate, and the second molding compound (140) encapsulates the second plurality of dies and the at least one portion of the first molding compound for one or both of the first and second plurality of dies, a thickness of a first die (die 124 of die stack 120) in contact with the substrate (102) is less than or equal to a thickness of a second die (die 124 of die stack 132) above or on the first die (die in stacks 120 and 132 may have a thickness of approximately 25 µm, [0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892